Name: Commission Regulation (EC) No 69/97 of 16 January 1997 amending Regulation (EC) No 1685/95 on arrangements for issuing export licences for wine sector products
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  trade policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|31997R0069Commission Regulation (EC) No 69/97 of 16 January 1997 amending Regulation (EC) No 1685/95 on arrangements for issuing export licences for wine sector products Official Journal L 014 , 17/01/1997 P. 0054 - 0056COMMISSION REGULATION (EC) No 69/97 of 16 January 1997 amending Regulation (EC) No 1685/95 on arrangements for issuing export licences for wine sector productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1592/96 (2), and in particular Articles 52 (3) and 83 thereof,Whereas Regulation (EC) No 2805/95 of 5 December 1995 amending Regulation (EEC) No 2137/93 fixing the export refunds in the wine sector (3), as amended by Regulation (EC) No 68/97 (4), fixes different rates for red wines and white wines; whereas that change also necessitates an adjustment of the various categories of products listed in Annex I to Commission Regulation (EC) No 1685/95 of 11 July 1995 on arrangements for issuing export licences for wine sector products and amending Regulation (EEC) No 3388/81 laying down special detailed rules in respect of import and export licences in the wine sector (5), as last amended by Regulation (EC) No 2807/95 (6);Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 Annex I to Regulation (EC) No 1685/95 is hereby replaced by the Annex hereto.Article 2 This Regulation shall enter into force on 17 January 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 January 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 84, 27. 3. 1987, p. 1.(2) OJ No L 206, 16. 8. 1996, p. 31.(3) OJ No L 291, 6. 12. 1995, p. 10.(4) See page 51 of this Official Journal.(5) OJ No L 161, 12. 7. 1995, p. 2.(6) OJ No L 291, 6. 12. 1995, p. 18.ANNEX 'ANNEX I>TABLE>